J-S31030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.A.D., JR.                         :   IN THE SUPERIOR COURT
                                               :        OF PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: B.P.                            :   No. 357 WDA 2019

                   Appeal from the Decree December 27, 2018
               In the Court of Common Pleas of Clearfield County
                     Orphans’ Court at No: 3420-2017-OC

BEFORE: OLSON, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                           FILED AUGUST 27, 2019

        B.P. (“Mother”) appeals from the decree entered December 27, 2018,

which terminated involuntarily her parental rights to her minor son, J.A.D., Jr.

(“Child”), born in March 2012.1 After careful review, we affirm.

        The record reveals that Mother has a lengthy history of involvement with

Clearfield County Children, Youth and Families (“CYF”) dating back to 2014.

Although the details are not entirely clear, the juvenile court adjudicated Child

dependent in approximately September 2014, based on Mother’s drug use,

poor supervision, and lack of cooperation with CYF. N.T., 9/26/18, at 18-19.

Mother initially remedied her lack of cooperation and alleviated CYF’s concerns
____________________________________________


1 The orphans’ court entered a decree on October 9, 2017, confirming the
consent and terminating the parental rights of Child’s presumptive father,
C.P., Jr., who was married to Mother at the time of Child’s birth. The court
also entered a decree on September 27, 2018, terminating involuntarily the
parental rights of Child’s natural father, J.A.D., Sr. Neither individual appealed
the termination of his parental rights.
J-S31030-19



with the assistance of her boyfriend, J.W. Id. at 19, 40. Child’s dependency

ended and he returned to Mother’s care in February 2015. Id. at 19.

        However, an incident took place in March 2015, which revived CYF’s

concerns. An employee from Children’s Aid Society was assisting Mother that

day by providing her with transportation to a public assistance appointment

and to the store. Id. at 66-67. Mother fell asleep repeatedly during the trip,

at one point even falling asleep “in the cereal aisle . . . sleeping standing up

with her head down.” Id. at 67-68. The employee drove Mother to the CYF

office and called the police, who then took Mother into custody, apparently on

suspicion of public intoxication.2 Id. at 68-70.

        Once again, the details are not entirely clear from the record, but it

appears that Child went to live with J.W. following this incident, because CYF

believed that he was Child’s natural father.3 Id. at 20, 40-41. Child remained

with J.W. until November 24, 2015. Id. at 20. J.W. was set to be incarcerated

due to an incident of drug use and he brought Child to CYF because he did not

believe that Mother could provide appropriate parental care. Id. at 20, 40.

CYF agreed with J.W.’s assessment, because two of Mother’s other children

were in foster care at that time. Id. at 41. In addition, Mother had become

uncooperative and her drug use remained unresolved. Id. The juvenile court

adjudicated Child dependent and he has remained in foster care continuously
____________________________________________


2Our review of the record does not reveal whether Mother incurred criminal
charges.

3   J.W. was no longer in a relationship with Mother. N.T., 9/26/18, at 40.

                                           -2-
J-S31030-19



since that time. On February 6, 2017, the court changed Child’s permanent

placement goal to adoption. Id. at 21.

       On July 13, 2017, CYF filed a petition to terminate Mother’s parental

rights to Child involuntarily. CYF later filed a motion asking that the orphans’

court cancel the hearing scheduled on the petition, because it discovered that

Child’s biological father was J.A.D., Sr., rather than J.W. The court granted

CYF’s motion. CYF filed a second termination petition on July 12, 2018, and

the court held a hearing on September 26, 2018.4 Following the hearing, on

____________________________________________


4 The orphans’ court appointed a separate legal counsel and guardian ad litem
to represent Child during the proceedings. Counsel stated during the hearing
that Child’s preferred outcome was to remain in his current placement. N.T.,
9/26/18, at 13. Counsel filed a brief supporting termination on appeal, which
includes the following description of her meeting with Child:

              Given his age at the time, I engaged the child in various
       questions regarding his biological mother . . . . [W]hen asked
       about his mother, [Child] seemed confused about who she was.
       He did not readily associate [Mother] as his mother. When I used
       her name and not the term “Mother”, he appeared to know who
       she was and became visibly uncomfortable. This demeanor
       continued until the topic of Mother was over. [Child] could not
       recall the last time he saw her and expressed no desire of wanting
       to see her. When asked if he would want to have visits with her,
       he indicated only “if he had to.”

             When asked about family, the child was clear that he
       enjoyed being with his foster parents and two half-brothers and
       he hoped he could stay with them. He was excited to tell me
       about his school and accomplishments. He did not waiver on his
       desire for things to remain the way they are. He was clear he
       wanted the Court to know he was happy and liked things how they
       were.

Child’s Brief at 5-6.

                                           -3-
J-S31030-19



December 27, 2018, the court entered a decree terminating Mother’s rights.

Mother timely filed a notice of appeal, along with a concise statement of errors

complained of on appeal, on January 25, 2019.

      Mother raises the following claim for our review: “Whether the [orphans’

c]ourt erred in terminating Mother’s parental rights when evidence was

presented that Mother was not evidencing a settled purpose to relinquish her

parental claims to [Child?]” Mother’s Brief at 7.

      We consider this claim mindful of our well-settled standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis:


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of

                                      -4-
J-S31030-19


       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       In the instant matter, the orphans’ court terminated Mother’s parental

rights involuntarily pursuant to Sections 2511(a)(1), (2), (5), (8), and (b).

We need only agree with the court as to any one subsection of Section 2511(a)

in order to affirm.5 In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here, we analyze the court’s

decision to terminate pursuant to Section 2511(a)(2), which provides as

follows:6

____________________________________________


5 We note that the orphans’ court erred by terminating Mother’s parental rights
pursuant to Sections 2511(a)(5) and (8). Both of those sections require that
the subject child have “been removed from the care of the parent by the court
or under a voluntary agreement with an agency” in order to be applicable. 23
Pa.C.S.A. § 2511(a)(5), (8). Because the record appears to indicate that CYF
removed Child from J.W.’s care, rather than Mother’s care, the court could not
terminate Mother’s parental rights pursuant to those sections. See In re
C.S., 761 A.2d 1197, 1200 (Pa. Super. 2000) (en banc) (concluding that
termination was inappropriate under Sections 2511(a)(5) and (8) “because
the record reflects that C.S. was never in Appellant’s care and, therefore, could
not have been removed from his care.”).

6 Mother waived any challenge regarding Section 2511(b) by failing to include
it in her statement of questions involved and in her concise statement of errors
complained of on appeal. See In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa.
Super. 2017) (“[I]ssues not included in an appellant’s statement of questions
involved and concise statement of errors complained of on appeal are
waived.”). Mother also failed to develop any such claim in the argument



                                           -5-
J-S31030-19


       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

                                           ***

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                           ***


23 Pa.C.S.A. § 2511(a)(2).

       We apply the following analysis when considering whether the orphans’

court committed an abuse of discretion pursuant to Section 2511(a)(2):

       …. In order to terminate parental rights pursuant to 23 Pa.C.S.A.
       § 2511(a)(2), the following three elements must be met: (1)
       repeated and continued incapacity, abuse, neglect or refusal; (2)
       such incapacity, abuse, neglect or refusal has caused the child to
       be without essential parental care, control or subsistence
____________________________________________


section of her brief. Id. at 465-66 (“[T]his Court will not review a claim unless
it is developed in the argument section of an appellant's brief, and supported
by citations to relevant authority.”). Thus, we review only the decision of the
orphans’ court to terminate parental rights pursuant to Section 2511(a).

       Even considering the merits of Section 2511(b), we would conclude that
the record overwhelmingly supports the finding that termination of Mother’s
parental rights would best serve Child’s needs and welfare. Psychologist Allen
H. Ryen, Ph.D., conducted a bonding evaluation and concluded that while
“early primary bonds were established between [M]other and [Child] in this
case, [] it’s been degraded in the interim and . . . it’s no longer a secure bond,
it’s not a healthy bond. In fact, it may be a pathological bond.” N.T., 9/26/18,
at 82. The record also reveals that Child is in a pre-adoptive foster home and
that he appears to share a bond with his foster parents. Id. at 34-35, 75-76,
83, 90.

                                           -6-
J-S31030-19


        necessary for his physical or mental well-being; and (3) the
        causes of the incapacity, abuse, neglect or refusal cannot or will
        not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”     In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

        In its opinion, the orphans’ court found that Mother made some initial

progress after Child’s first adjudication of dependency in 2014 but that her

progress declined sharply after his second adjudication of dependency in

2015.      Orphans’ Court Opinion, 12/27/18, at 9.    The court explained that

Mother has been unable or unwilling to remedy her drug abuse concerns,

locate appropriate housing, or cooperate with service providers. Id. at 9-10.

In addition, the court explained that Mother lacks adequate parenting skills.

Id. at 10.      The court concluded, “[b]ecause the causes or conditions of

Mother’s clear incapacity or neglect have not been remedied by Mother, who

also shows no desire to remedy such incapacity or neglect, this Court is

satisfied that termination of parental rights under 23 Pa.C.S.A. §[]2511(a)(2)

is warranted.” Id. at 10-11.

        Mother, however, contends that the orphans’ court erred by terminating

her parental rights because CYF relied on “testimony reflecting circumstances

well outside any relevant timeframes,” including events occurring two and a


                                      -7-
J-S31030-19



half to three years in the past.    Mother’s Brief at 9, 18-22.   Mother also

maintains that it was error for the court to terminate her parental rights

because CYF denied her the opportunity to visit with Child. Id. at 9, 12-20.

She highlights her own testimony from the termination hearing that CYF

resisted her requests for visits. Id. at 13, 18.

      The record supports the findings and conclusions of the orphans’ court.

Caseworker Debbie Myers testified that CYF created a series of objectives for

Mother to complete in order to regain custody of Child. These included: (1)

cooperating with CYF (2) attending a nurturing program (3) attending a

mental health evaluation and following the recommendations of the evaluation

(4) attending Child’s doctor and dentist appointments (5) attending drug and

alcohol treatment (6) signing releases for all doctors and pharmacies (7)

submitting to random announced and unannounced drug tests (8) allowing

random pill counts (9) allowing CYF to conduct announced and unannounced

visits at her home (10) maintaining a home environment that is free of any

safety or health hazards and (11) attending visits. N.T., 9/26/18, at 22.

      Concerning Mother’s compliance with her objectives, Ms. Myers testified

that she was uncooperative with CYF and failed to maintain contact for months

at a time. Id. at 22, 32-33. In addition, CYF had no knowledge of Mother

attending a nurturing program or mental health evaluation. Id. at 22, 41-42.

Ms. Myers did not recall Mother attending any doctor or dentist appointments.

Id. at 22-23.


                                     -8-
J-S31030-19


       As for Mother’s drug and alcohol objective, Ms. Myers testified that she

attended a treatment program. Id. at 27-28. Mother initially complied with

treatment but her compliance declined. Id. at 22. By September 6, 2017, a

report from Mother’s treatment program indicated that her progress was

unsatisfactory. Id. at 27, 37. Mother also signed releases, but revoked those

releases in approximately 2017. Id. at 23, 42. Further, Ms. Myers explained

that Mother failed to comply with her drug test objective, in that her tests

“were basically announced because I would card her door[7] and then she

would come to the agency when it was of convenience to her.” Id. at 23. Ms.

Myers added that Mother never had her pill bottles with her so that she could

to perform a pill count. Id. Most recently, Mother tested positive for Subutex

on August 30, 2018, while incarcerated.8 Id. at 29. Ms. Myers explained that

Mother reportedly received the Subutex from another inmate. Id. at 29, 43.

       Regarding visits at Mother’s home, Ms. Myers testified that they “were

very, very sporadic.” Id. at 22. Ms. Myers explained that Mother also failed

to maintain an appropriate home environment. Previously, Mother resided at

Lawrence Park Village. Id. at 23. Ms. Myers recalled that Mother generally


____________________________________________


7Ms. Myers did not explain CYF’s drug-testing procedure, nor did she clarify
what precisely “carding” Mother’s door consisted of.

8 Mother testified that she has pending criminal charges for driving under the
influence. N.T., 9/26/18, at 103.



                                           -9-
J-S31030-19


kept her residence there “very nice.” Id. However, on one occasion, Ms.

Myers visited the residence and discovered “a baby’s bassinet . . . filled with

prescriptions.”9 Id. at 31. She noted that some of the prescriptions belonged

to Mother but that others belonged “to other people.” Id. Mother was later

evicted from Lawrence Park Village due to a positive drug test and because

she had an unpaid electric bill for $3,000. Id. at 38. Mother then went to live

with a man named A.A., whose home was “very unsafe.” Id. at 23. Ms. Myers

testified concerning a series of photographs she took while visiting the home,

depicting “trash all over. . . . stuff piled up. More garbage. Stuff hanging out

of the house.” Id. at 32. After Mother left A.A.’s home, CYF had no record of

her location. Id. at 23.

       Finally, Ms. Myers testified that Mother has had a total of four visits with

Child since November 2015, the last of which was a bonding assessment on

February 28, 2017. Id. at 33-36. CYF provided Mother with services from

both Children’s Aid Society and CenClear to assist her with visits. Id. at 25.

However, Mother was noncompliant.10 Id. at 26. Ms. Myers explained that

____________________________________________


9 More specifically, Ms. Myers discovered a bassinet containing prescription pill
bottles. She took a picture of the bassinet, which the orphans’ court entered
into evidence as Petitioner’s Exhibit 7. The exhibit appears in the certified
record. Upon review, it depicts a bassinet containing approximately ten pill
bottles.

10 Christina Woodel, the family support services manager from Children’s Aid
Society, testified that her organization offered Mother weekly visits with Child
from March 2016 to May 2016, but that Mother attended only two of the visits



                                          - 10 -
J-S31030-19


CYF was not currently offering visits to Mother because “we’ve had no contact

with mom, no compliance from her. I mean, we don’t even -- if she isn’t in

Clearfield County Jail, we don’t even know where she’s at.” Id. at 34.

       Thus, the record confirms that Mother is incapable of parenting Child

and cannot or will not remedy her parental incapacity. By the time of the

hearing, Child had been adjudicated dependent twice and spent over three

years of his life in foster care. Meanwhile, Mother failed dramatically to comply

with her reunification objectives. Mother continued to produce positive drug

tests, even producing a positive test while incarcerated on pending criminal

charges. Mother also lacked suitable housing and failed to visit with Child. It

is apparent that CYF’s evidence did not relate solely to events that occurred

two and a half to three years in the past as Mother alleges.         Rather, the

evidence described Mother’s ongoing parental incapacity, which continued to

the present day.

       While Mother also maintains on appeal that she was unable to comply

with her reunification objectives because CYF did not offer her visits with Child,

this argument is clearly specious. As stated above, the record reveals that

CYF did offer visits to Mother, but that she failed to attend consistently and

did not contact CYF for months at a time. The orphans’ court was free to



____________________________________________


on May 2, 2016 and May 9, 2016. N.T., 9/26/18, at 51-52. Ms. Myers added
that CenClear offered five visits to Mother between May and July 2016, but
that Mother attended only one visit on June 27, 2016. Id. at 26.

                                          - 11 -
J-S31030-19


reject Mother’s testimony that CYF denied her request for additional visits as

incredible.   See In the Interest of D.F., 165 A.3d 960, 966 (Pa. Super.

2017) (“The [o]rphans’ [c]ourt is free to believe all, part, or none of the

evidence presented and is likewise free to make all credibility determinations

and resolve conflicts in the evidence.”). CYF cannot force Mother to attend

visits if she does not cooperate and make herself available. Even if CYF were

somehow at fault for Mother’s lack of visits with Child, that would not excuse

her failure to comply with her other reunification objectives by addressing her

drug use, and obtaining safe and appropriate housing, among other things.

We conclude that Mother is not entitled to relief.

      Based on the foregoing, the orphans’ court did not abuse its discretion

or commit an error of law by terminating Mother’s parental rights to Child

involuntarily. Therefore, we affirm the court’s December 27, 2018 decree.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/27/2019




                                    - 12 -